Title: To Thomas Jefferson from Thomas Lee Shippen, 28 November 1788
From: Shippen, Thomas Lee
To: Jefferson, Thomas



My Dear Sir
London Novr. 28. 1788

I am happy to inform you of the sailing of a vessel for New York within a few days; into whose bag I shall immediately put your dispatches. I am told here that it is always safer to do so, than to entrust them to the captain and I think it must be so in the present case since the Captain is a Scotchman, and of course not very likely to interest himself in favor of American concerns. I  confess I have myself a general distrust of the gentlemen of Scotland, but if this be an illiberal prejudice, I am sure it is well founded wherever America enters directly or indirectly into their negotiations. The vessel is called The Hope and her captain named Service. The packet of December will sail a few days before the Hope, but the risk of confiding any thing of the nature of your parcels to a British post office deters me from sending them in that way.
I have been so much engaged at Westminster Hall since my return, that I am not able to give you any account of your friends in London, but the Term is now at an end, and I shall begin to make visits immediately.
I received a letter last night from Rutledge which gives me the disagreable intelligence of his being ill at Milan and Short confined to his bed at Bergamo. This will be a shocking counterpoize to the pleasures of Italy, but I hope very much that their complaints are by no means dangerous. You may probably have heard something on the subject.
I am sorry to inform you of another piece of bad news which I learn from a very late Virginia newspaper. It is that John Penn of North Carolina and Col: Banister of Petersburgh are both dead. I feel a very peculiar sorrow on this occasion, because they were both very amiable and good men, and my particular friends. Their loss will be sensibly felt in their neighbourhoods.
I will thank you Sir to direct me in what manner to re imburse you the sum of money you had the kindness to supply me with whether to pay it to any body here, or get a bill on Paris for the amount. I have the honor to be with the most sincere affection and profound respect your much obligd & devoted,

Ths. Lee Shippen


I cannot seal my letter without communicating to you what has been the subject of a long conversation I have had this morning with a gentleman of established character just arrived from Boston. From him I learn that the commerce of New England has by some very recent circumstances, been placed on a most respectable and advantageous footing, that the rate of exchange with England has been reduced from 7/ ½ pr. Ct. to par which is in effect 5 p. Ct. in favor of New England, [This apparent solecism is explained by the greater value of dollars and light gold in America than in [Eng]land and [English] coins being the medium thro’ which the rate of exchange is ascertained], that their exports have exceeded  their imports to the amount of £150,000 stg. in the last year, that the subjects of their export have been multiplied and increased almost beyond belief, and that every thing is in a most flourishing state in New England, that the necessaries of life and daily labour have never been known so cheap, or money in so great abundance. The principal causes which have been supposed to operate this great effect are said to be, the extraordinary exportation of beef and butter, and their new exportation of tallow and nails, of wh[ich the] latter is brought in considerable quantities, to [this mar]ket and the latter [i.e. former ] is sent to the middle and Sout[hern Sta]tes of America. I am assured that these things [will p]roduce a permanent effect, because the causes of th[em] are da[ily] increasing. Besides this, several new manufactures [have] been lately established, which promise to lessen still more the importations from Europe, and consequently to enrich our Country. That a part of it which was supposed doomed to poverty from the want of remittances with which to carry on their commerce should on a sudden have made so extraordinary efforts, and that they should have succeeded so well is at the same time matter of astonishment and delight to every friend of America. How then could I neglect communicating it to you Sir, whose friendship to that Country is both known and felt everyday through your successful labors in her service. I would send an account of this business to Mr. Dumas at the Hague to save you the trouble of doing it, if I knew that doing so would meet your approbation. The very important circumstance of the exception in favor of our countrymen in the late prohibition of the importation of whale oil into France is considered here as a finishing stroke in favor of the N.E. commerce and N.E. will ever be grateful to you Sir for having caused it to be struck.

